IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CALVERT CANFIELD,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1167

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 20, 2015.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

D. Gray Thomas of Law Office of D. Gray Thomas, P.A., and Bryan S. Gowdy of
Creed & Gowdy, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Jessica DaSilva, Assistant Attorney General,
and Samuel B. Steinberg, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.